Exhibit 10.1

 

FIFTH AMENDED AND RESTATED

 

ADVISORY AGREEMENT

 

among

 

BLACK CREEK INDUSTRIAL REIT IV INC.,

 

BCI IV OPERATING PARTNERSHIP LP

 

and

 

BCI IV ADVISORS LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

1

2.

APPOINTMENT

9

3.

DUTIES OF THE ADVISOR

9

4.

AUTHORITY OF ADVISOR

12

5.

BANK ACCOUNTS

13

6.

RECORDS; ACCESS

13

7.

LIMITATIONS ON ACTIVITIES

13

8.

RELATIONSHIP WITH DIRECTORS

14

9.

FEES

14

10.

EXPENSES

17

11.

OTHER SERVICES

19

12.

REIMBURSEMENT TO THE ADVISOR

19

13.

OTHER ACTIVITIES OF THE ADVISOR

20

14.

TERM; TERMINATION OF AGREEMENT

21

15.

TERMINATION BY THE PARTIES

21

16.

ASSIGNMENT TO AN AFFILIATE

21

17.

PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION

21

18.

INDEMNIFICATION BY THE CORPORATION AND THE OPERATING PARTNERSHIP

22

19.

INDEMNIFICATION BY ADVISOR

22

20.

NOTICES

22

21.

THIRD PARTY BENEFICIARY

23

22.

MODIFICATION

23

23.

SEVERABILITY

23

24.

CONSTRUCTION

23

25.

ENTIRE AGREEMENT

23

26.

INDULGENCES, NOT WAIVERS

23

27.

GENDER

23

28.

TITLES NOT TO AFFECT INTERPRETATION

23

29.

EXECUTION IN COUNTERPARTS

23

30.

INITIAL INVESTMENT

24

 

--------------------------------------------------------------------------------


 

THIS FIFTH AMENDED AND RESTATED ADVISORY AGREEMENT (the “Agreement”), dated as
of March 5, 2018, is among Black Creek Industrial REIT IV Inc., a Maryland
corporation (the “Corporation”), BCI IV Operating Partnership LP, a Delaware
limited partnership (the “Operating Partnership”), and BCI IV Advisors LLC, a
Delaware limited liability company (the “Advisor”).

 

W I T N E S S E T H

 

WHEREAS, the Corporation intends to qualify as a REIT (as defined below), and to
invest its funds in investments permitted by the terms of Sections 856 through
860 of the Code (as defined below);

 

WHEREAS, the Corporation is the general partner of the Operating Partnership and
intends to conduct its business and make investments in Assets primarily through
the Operating Partnership;

 

WHEREAS, the Corporation and the Operating Partnership desire to avail
themselves of the experience, sources of information, advice, assistance and
certain facilities of the Advisor and to have the Advisor undertake the duties
and responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board of Directors of the Corporation, all as provided
herein;

 

WHEREAS, the Corporation, the Operating Partnership and the Advisor are parties
to that certain Fourth Amended and Restated Advisory Agreement, dated as of
June 30, 2017 and effective as of July 1, 2017, which is amended and restated in
its entirety hereby; and

 

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

 

1. DEFINITIONS. As used in this Agreement, the following terms have the
definitions hereinafter indicated:

 

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Corporation, the Operating Partnership, the Advisor, or any of
their Affiliates in connection with the selection, acquisition, development or
origination of any Asset, whether or not acquired, including, without
limitation, legal fees and expenses, travel and communications expenses, costs
of appraisals, nonrefundable option payments on property not acquired,
accounting fees and expenses, title insurance, and the costs of performing due
diligence. For purposes of this definition, “Asset” means any asset that is
related to or which represents a direct or indirect interest in Real Property,
Mortgages or other Real Property-related debt, whether owned directly,
indirectly or through a Joint Venture or other co-ownership relationship.

 

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Corporation, the Operating
Partnership or the Advisor) in connection with (i) the acquisition, development
or construction of a Property, (ii) the acquisition of interests in a real
estate related entity or (iii) making or investing, directly or indirectly, in
Mortgages or the

 

1

--------------------------------------------------------------------------------


 

origination or acquisition of other Real Property-related debt or other
investments, related to or which represent a direct or indirect interest in Real
Property Mortgages or other Real Property-related debt whether owned directly,
indirectly or through a Joint Venture or other co-ownership relationship,
including real estate commissions, selection fees, development fees,
construction fees, if any, nonrecurring management fees, loan fees, points or
any other fees of a similar nature.  Excluded shall be development fees and
construction fees paid to any Person not affiliated with the Sponsor in
connection with the actual development and construction of a project.

 

Advisor. BCI IV Advisors LLC, a Delaware limited liability company, any
successor advisor to the Corporation, the Operating Partnership or any person or
entity to which BCI IV Advisors LLC or any successor advisor subcontracts
substantially all of its functions. Notwithstanding the forgoing, a Person hired
or retained by BCI IV Advisors LLC to perform property and securities management
and related services for the Corporation or the Operating Partnership that is
not hired or retained to perform substantially all of the functions of BCI IV
Advisors LLC with respect to the Corporation or the Operating Partnership as a
whole shall not be deemed to be an Advisor.

 

Advisory Fee.  The fee payable to the Advisor or the Sponsor, as applicable,
pursuant to Paragraph 9(a).

 

Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner.

 

Annual Total Return Amount.  The overall investment return, expressed as a
dollar amount per OP Unit, which shall be equal to the sum of (1) the
Weighted-Average Distributions per OP Unit over the applicable period, and
(2) the Ending VPU, adjusted to remove the negative impact on the overall
investment return from the payment or obligation to pay, or distribute, as
applicable, the Performance Component and Distribution Fees, less the Beginning
VPU.

 

Asset. Any Property, Mortgage, other debt or other investment (other than
investments in bank accounts, money market funds or other current assets) owned
by the Corporation, directly or indirectly through one or more of its
Affiliates.

 

Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets invested, directly or indirectly, in equity interests
in and loans secured by or related to real estate (including, without
limitation, equity interests in REITs, mortgage pools, commercial
mortgage-backed securities, mezzanine loans and residential mortgage-backed
securities), before deducting depreciation, bad debts or other non-cash
reserves, computed by taking the average of such values at the end of each month
during such period.

 

2

--------------------------------------------------------------------------------


 

Beginning VPU.  The VPU determined as of the end of the most recent month prior
to the commencement of the applicable period.

 

Board of Directors or Board. The persons holding such office, as of any
particular time, under the Charter of the Corporation, whether they be the
Directors named therein or additional or successor Directors.

 

Bylaws. The bylaws of the Corporation, as the same are in effect from time to
time.

 

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct or willful misconduct by the Advisor, or a material breach of this
Agreement by the Advisor, which has not been cured within 30 days of such
breach.

 

Charter. The amended and restated articles of incorporation of the Corporation,
as amended from time to time.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

Contract Purchase Price. The term “Contract Purchase Price” shall mean (i) the
amount actually paid or allocated in respect of the acquisition of a Property,
(ii) the Corporation’s proportionate share of the amount actually paid or
allocated in respect of the Real Property owned by any real estate related
entity in which the Corporation acquires a majority economic interest or which
the Corporation consolidates for financial reporting purposes in accordance with
generally accepted accounting principles, (iii) the amount actually paid or
allocated in respect of an investment in any other real estate related entity or
(iv) the amount actually paid or allocated in respect of the origination or
acquisition of Mortgages, other debt investments or other investments; in each
case including any third party expenses, debt, whether borrowed or assumed, and
exclusive of Acquisition Fees and Acquisition Expenses.

 

Contract Sales Price. The total consideration paid in connection with a
Disposition, other than a Listing, including without limitation, any debt or
other liabilities assumed or taken subject to by an acquirer. Without limiting
the generality of the foregoing, in any transaction involving the acquisition of
the equity of the Corporation, the Operating Partnership or other selling
entity, the Contract Sales Price will be deemed to include (whether or not
expressed in the net per share price), the value assigned by the applicable
buyer to all assets (or the value of such assets implied by such buyer’s offer)
before subtracting liabilities to derive the net per share purchase price.

 

Corporation. Corporation shall have the meaning set forth in the preamble of
this Agreement.

 

Dealer Manager. Black Creek Capital Markets, LLC or such other Person or entity
selected by the Board of Directors to act as the dealer manager for the
Offering. Black Creek Capital Markets, LLC is a member of FINRA.

 

Dealer Manager Fee. The dealer manager fee payable to the Dealer Manager for
serving as the dealer manager for the Offering and reallowable to Soliciting
Dealers with respect to Shares sold by them, as described in the Corporation’s
Prospectus.

 

3

--------------------------------------------------------------------------------


 

Director. A member of the Board of Directors of the Corporation.

 

Disposition. The term “Disposition” shall include (i) a sale of one or more
Assets, (ii) a sale of one or more Assets effectuated either directly or
indirectly through the sale of any entity owning such Assets, including, without
limitation, the Corporation or the Operating Partnership, (iii) a sale, merger
or other transaction in which the Stockholders either receive, or have the
option to receive, cash, securities redeemable for cash, and/or securities of a
publicly traded company, or (iv) a Listing.

 

Disposition Expenses. Any and all expenses incurred by the Company, the
Operating Partnership, the Advisor, or any of their Affiliates in connection
with the disposition of any Asset, whether or not finally sold, including,
without limitation, legal fees and expenses, travel and communications expenses
and accounting fees and expenses.

 

Distribution Fee. The distribution fee or any similar ongoing fee payable to the
Dealer Manager as additional compensation for serving as the dealer manager for
the Offering, pursuant to the then-current dealer manager agreement between the
Company and the Dealer Manager.

 

Distributions. Any distributions of money or other property by the Corporation
to owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.

 

Ending VPU. The VPU as of the end of the last month in the applicable period.

 

Equity Shares. Transferable shares of beneficial interest of the Corporation of
any class or series, including common shares or preferred shares.

 

Fixed Component. The non-variable component of the Advisory Fee as described in
Paragraph 9.

 

FINRA. Financial Industry Regulatory Authority, Inc.

 

Fund Interests. The total outstanding Shares and outstanding OP Units that are
held by parties other than the Corporation.

 

GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.

 

Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Corporation and/or
the Operating Partnership to assume and agree to perform the Corporation’s
and/or the Operating Partnership’s obligations under this Agreement; or (ii) any
uncured material breach of this Agreement of any nature whatsoever by the
Corporation and/or the Operating Partnership that remains uncured for 30 days
after written notice of such material breach has been provided to the
Corporation and the Operating Partnership by the Advisor.

 

Gross Market Capitalization. The sum of (i) the total outstanding principal
balance of all indebtedness of the Corporation, the Operating Partnership, and
its subsidiaries, and (ii) the Gross Share Value.

 

4

--------------------------------------------------------------------------------


 

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Corporation through all Offerings, without deduction for Sales
Commissions, Dealer Manager Fees, Distribution Fees, volume discounts, any
marketing support and due diligence expense reimbursement or Organization and
Offering Expenses. For the purpose of computing Gross Proceeds, the purchase
price of any Share for which reduced Sales Commissions or Dealer Manager Fees
are paid to the Dealer Manager or a Soliciting Dealer (where net proceeds to the
Corporation are not reduced) shall be deemed to be the full amount of the
offering price per Share pursuant to the Prospectus for such Offering without
reduction.

 

Gross Share Value. The product of (i) Fund Interests and (ii) the Value Per
Share.

 

Hurdle Amount. For the applicable period, an amount equal to 5.0% of the
Beginning VPU.

 

Independent Director. Independent Director shall have the meaning set forth in
the Charter.

 

Independent Expert. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Corporation.

 

Independent Valuation Advisor.  A firm that is (i) engaged to a substantial
degree in the business of conducting valuations on commercial real estate
properties, (ii) not affiliated with the Advisor and (iii) engaged by the
Corporation with the approval of the Board to appraise the Real Properties or
other assets or liabilities pursuant to the Valuation Procedures.

 

Joint Ventures. The joint venture, co-investment, co-ownership or partnership
arrangements in which the Corporation or any of its subsidiaries is a
co-venturer, co-owner or general partner which are established to acquire or
hold Assets.

 

Liquidity Event. The term “Liquidity Event” shall include, but shall not be
limited to, (i) a Listing, (ii) a sale, merger or other transaction in which the
Stockholders either receive, or have the option to receive, cash, securities
redeemable for cash, and/or securities of a publicly traded company, and
(iii) the sale of all or substantially all of the Corporation’s Assets where
Stockholders either receive, or have the option to receive, cash or other
consideration.

 

Listing. The listing of the Shares on a national securities exchange.

 

Loss Carryforward.  An amount that shall equal zero as of the effective date of
this Agreement and shall cumulatively increase by the absolute value of any
negative Annual Total Return Amount and decrease by any positive Annual Total
Return Amount, provided that the Loss Carryforward shall at no time be less than
zero. The effect of the Loss Carryforward is that the recoupment of past Annual
Total Return Amount losses will offset the positive Annual Total Return Amount
for purposes of the calculation of the Performance Component.

 

Mortgages. In connection with mortgage financing provided, invested in,
participated in or purchased by the Corporation, all of the notes, deeds of
trust, security interests or other evidences of indebtedness or obligations,
which are secured or collateralized by Real Property owned by the borrowers
under such notes, deeds of trust, security interests or other evidences of
indebtedness or obligations.

 

5

--------------------------------------------------------------------------------


 

NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts as adopted by the members of the North American Securities Administrators
Association, Inc. on May 7, 2007.

 

NAV.  Net asset value, calculated pursuant to the Valuation Procedures.

 

NAV Calculations.  The calculations used to determine the NAV of the
Corporation, the Shares, the Operating Partnership and the OP Units, all as
provided in the Valuation Procedures.

 

Net Income. For any period, the Corporation’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Corporation’s Assets.

 

Offering. The public offering of Shares pursuant to a Prospectus.

 

Operating Partnership. Operating Partnership shall have the meaning set forth in
the preamble of this Agreement.

 

Operating Partnership Agreement. The Operating Partnership Agreement between the
Corporation and BCI IV Advisors Group LLC.

 

OP Unit. Units of limited partnership interest in the Operating Partnership.

 

Organization and Offering Expenses. Any and all costs and expenses, other than
Sales Commissions, Dealer Manager Fees, and Distribution Fees, incurred in
connection with the formation of the Corporation and the qualification and
registration of all its Offerings, and the marketing and distribution of Shares,
including, without limitation, total underwriting and brokerage discounts and
commissions (including fees of the underwriters’ attorneys) payable to the
Dealer Manager and Soliciting Dealers, expenses for printing and amending
registration statements or supplementing prospectuses, mailing and distributing
costs, salaries of employees while engaged in sales activity, telephone and
other telecommunications costs, all advertising and marketing expenses
(including the costs related to investor and broker-dealer sales meetings),
charges of transfer agents, registrars, trustees, escrow holders, depositories
and experts and fees, expenses and taxes related to the filing, registration and
qualification of the sale of the Shares under federal and state laws, including
accountants’ and attorneys’ fees.

 

Performance Component.  The variable component of the Advisory Fee as described
in Paragraph 9.

 

Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.

 

Property or Properties. All or a portion of the Real Property or Real Properties
acquired by the Corporation, directly or indirectly through joint venture or
co-ownership arrangements or other partnership or investment entities.

 

Prospectus. Prospectus shall have the meaning set forth in Section 2(10) of the
Securities Act of 1933, as amended (the “Securities Act”), including a
preliminary Prospectus, an offering circular as described in Rule 256 of the
General Rules and Regulations under the Securities Act

 

6

--------------------------------------------------------------------------------


 

or, in the case of an intrastate offering, any document by whatever name known,
utilized for the purpose of offering and selling securities to the public.

 

Real Property. Land, rights in land (including leasehold interests), and any
buildings, structures, improvements, furnishings, fixtures and equipment located
on or used in connection with land and rights or interests in land. Properties
sold by the Corporation or any Affiliate to investors in tenancy-in-common
interests (or pursuant to a Delaware statutory trust), beneficial interests in
Delaware statutory trusts, and or similar interests shall be deemed Real
Property for the purposes of this definition so long as (i) such properties are
being leased by the Corporation or any Affiliate from the tenancy-in-common (or
Delaware statutory trust) investors, and (ii) such properties are reflected as
Assets of the Corporation in accordance with GAAP.

 

REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.

 

Sale or Sales. Any transaction or series of transactions whereby: (A) the
Corporation or the Operating Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any Property or portion thereof,
including the lease of any Property consisting of a building only, and including
any event with respect to any Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (B) the Corporation or the
Operating Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of all or substantially all of the interest of the
Corporation or the Operating Partnership in any Joint Venture in which it is a
co-venturer, member or partner; (C) any Joint Venture in which the Corporation
or the Operating Partnership is a co-venturer, member or partner directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys, or relinquishes its ownership of any Property or
portion thereof, including any event with respect to any Property which gives
rise to insurance claims or condemnation awards; (D) the Corporation or the
Operating Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, conveys or relinquishes its
interest in any Mortgage or portion thereof (including all payments thereunder
or in satisfaction thereof other than regularly scheduled interest payments) or
amounts owed pursuant to such Mortgage, including any event with respect to any
Mortgage which gives rise to a significant amount of insurance proceeds or
similar awards; or (E) the Corporation or the Operating Partnership directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys, or relinquishes its ownership of any other Asset not
previously described in this definition or any portion thereof, but (ii) not
including any transaction or series of transactions specified in clause
(i) (A) through (E) above in which the proceeds of such transaction or series of
transactions are reinvested by the Corporation in one or more Assets within 180
days thereafter.

 

Sales Commission. A percentage of Gross Proceeds from the sale of primary Shares
in the Offering (not including Shares sold pursuant to the Corporation’s
distribution reinvestment plan) payable to the Dealer Manager and reallowable to
Soliciting Dealers with respect to Shares sold by them.

 

Securities. The term “Securities” shall mean any of the following issued by the
Corporation, as the text requires: Equity Shares, any other stock, shares or
other evidences of equity or beneficial or other interests, voting trust
certificates, bonds, debentures, notes or other evidences

 

7

--------------------------------------------------------------------------------


 

of indebtedness, secured or unsecured, convertible, subordinated or otherwise,
or in general any instruments commonly known as “securities” or any certificates
of interest, shares or participations in, temporary or interim certificates for,
receipts for, guarantees of, or warrants, options or rights to subscribe to,
purchase or acquire, any of the foregoing.

 

Shares. The shares of the common stock of the Corporation sold in the Offering.

 

Soliciting Dealers. Broker-dealers who are members of FINRA, or that are exempt
from broker-dealer registration, and who, in either case, have executed selected
dealer or other agreements with the Dealer Manager to sell Shares.

 

Special OP Units. The separate series of limited partnership interests issued to
the Sponsor by the Operating Partnership in exchange for a capital contribution
of $1,000.

 

Sponsor. Any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, the Corporation, (ii) will control, manage or
participate in the management of the Corporation, and any Affiliate of any such
Person, (iii) takes the initiative, directly or indirectly, in founding or
organizing the Corporation, either alone or in conjunction with one or more
other Persons, (iv) receives a material participation in the Corporation in
connection with the founding or organizing of the business of the Corporation,
in consideration of services or property, or both services and property, (v) has
a substantial number of relationships and contacts with the Corporation,
(vi) possesses significant rights to control Properties, (vii) receives fees for
providing services to the Corporation which are paid on a basis that is not
customary in the industry, or (viii) provides goods or services to the
Corporation on a basis which was not negotiated at arm’s-length with the
Corporation. “Sponsor” does not include any Person whose only relationship with
the Corporation is that of an independent property manager and whose only
compensation is as such, or wholly independent third parties such as attorneys,
accountants and underwriters whose only compensation is for professional
services.

 

Stockholders. The registered holders of the Corporation’s Shares.

 

Termination Date. The date of termination of this Agreement.

 

Total Operating Expenses. All costs and expenses paid or incurred by the
Corporation, as determined under generally accepted accounting principles, that
are in any way related to the operation of the Corporation or to corporate
business, including the Advisory Fee and other operating fees paid to the
Advisor, but excluding (i) the expenses of raising capital such as Organization
and Offering Expenses, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad debt reserves,
(v) incentive fees, (vi) Acquisition Fees and Acquisition Expenses, (vii) real
estate commissions on the Sale of Property, (viii) distributions made with
respect to interests in the Operating Partnership, and (ix) other fees and
expenses connected with the acquisition, Disposition, management and ownership
of real estate interests, mortgage loans or other property (including the costs
of foreclosure, insurance premiums, legal services, maintenance, repair, and
improvement of property). Notwithstanding the definition set forth above, any
expense of the Corporation which is not part of Total Operating Expenses under
the NASAA REIT Guidelines shall not be treated as part of Total Operating
Expenses for purposes hereof.

 

8

--------------------------------------------------------------------------------


 

Total Project Cost. With regard to any Real Property acquired prior to or during
the development, construction or improvement stages, all hard and soft costs and
expenses paid or incurred by or on behalf of the Corporation that are in any way
related to the development, construction, improvement or stabilization
(including tenant improvements) of such Real Property, including, but not
limited to, any debt, whether borrowed or assumed, land and construction costs.

 

Unitholders.  The holders of OP Units.

 

Valuation Procedures.  The valuation procedures adopted by the Board, as amended
from time to time.

 

Value Per Share. The term “Value Per Share” shall mean (i) in the event of a
Listing pursuant to which incremental equity capital is expected to be raised
through the issuance of shares of the Corporation, the final price at which such
shares are actually issued, or an estimate thereof reasonably determined by
mutual agreement of the Corporation and the Advisor, and (ii) in the event of a
Listing pursuant to which no incremental equity capital is expected to be raised
through the issuance of shares of the Corporation, the closing price at the end
of the first day of trading of the Corporation’s shares upon Listing, or an
estimate thereof reasonably determined by mutual agreement of the Corporation
and the Advisor.

 

VPU.  Value per OP Unit, which on any given date shall be equal to (i) the
Operating Partnership NAV on such date, divided by (ii) the aggregate number of
OP Units of all classes outstanding on such date.  Until the Corporation
initially determines a VPU, the VPU shall be deemed to equal $10.00.

 

Weighted-Average Distributions per OP Unit.  For a particular period of time, an
amount equal to the ratio of (i) the aggregate distributions accrued in respect
of all OP Units during the applicable period, divided by (ii) the
weighted-average number of OP Units of all classes outstanding during the
applicable period, calculated in accordance with GAAP applied on a consistent
basis.

 

2%/25% Guidelines. For any year in which the Corporation qualifies as a REIT,
the requirement pursuant to the NASAA REIT Guidelines that, in any 12 month
period, Total Operating Expenses not exceed the greater of 2% of the
Corporation’s Average Invested Assets during such 12 month period or 25% of the
Corporation’s Net Income over the same 12 month period.

 

2. APPOINTMENT. The Corporation and the Operating Partnership hereby appoint the
Advisor to serve as their advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

 

3. DUTIES OF THE ADVISOR. The Advisor undertakes to use its reasonable efforts
to present to the Corporation and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Corporation as
determined and adopted from time to time by the Board of Directors. In
performance of this undertaking, subject to the supervision of the Board of
Directors and consistent with the provisions of the Charter, the Bylaws and the
Operating

 

9

--------------------------------------------------------------------------------


 

Partnership Agreement, and subject to the condition that any investment advisory
services provided with respect to securities shall be provided by a registered
investment adviser, the Advisor shall, either directly or by engaging an
Affiliated or non-Affiliated Person:

 

(a) serve as the Corporation’s and the Operating Partnership’s investment and
financial advisor and provide research and economic and statistical data in
connection with the Corporation’s assets and investment policies;

 

(b) manage and supervise the Offering process, including, without limitation:
(i) develop the product offering, including the determination of the specific
terms of the Securities to be offered by the Corporation, prepare all offering
and related documents, and obtain all required regulatory approvals; (ii) along
with the Dealer Manager, approve the participating broker dealers and negotiate
the related selling agreements; (iii) coordinate the due diligence process for
participating broker dealers and their review of any Prospectus and other
Offering and Corporation documents; (iv) assist in the preparation and approval
of all marketing materials contemplated to be used by the Dealer Manager or
others in the Offering of the Corporation’s Securities; (v) along with the
Dealer Manager, negotiate and coordinate with the transfer agent for the
receipt, collection, processing and acceptance of subscription agreements and
other administrative support functions; and (vi) manage and supervise all other
services related to the organization of the Corporation, the Operating
Partnership or the Offering;

 

(c) implement and coordinate the processes with respect to the NAV Calculations,
and in connection therewith, obtain appraisals performed by an Independent
Valuation Advisor concerning the value of the Real Properties;

 

(d)                supervise one or more Independent Valuation Advisors and, if
and when necessary, recommend to the Board its replacement;

 

(e)                 provide the daily management for the Corporation and the
Operating Partnership and perform and supervise the various administrative
functions reasonably necessary for the management of the Corporation and the
Operating Partnership, including, without limitation: (i) provide or arrange for
administrative services and items, legal and other services, office space,
office furnishings, personnel and other items necessary and incidental to the
Corporation’s business and operations; (ii) maintain accounting data and any
other information requested concerning the activities of the Corporation and the
Operating Partnership as shall be required to prepare and to file all periodic
financial reports with the Securities and Exchange Commission and any other
regulatory agency, including annual financial statements; (iii) oversee tax and
compliance services and risk management services and coordinate with appropriate
third parties, including independent accountants and other consultants, on
related tax matters; (iv) manage and coordinate with the transfer agent the
quarterly dividend process and payments to Stockholders; (v) consult with and
assist the Board of Directors in evaluating and obtaining adequate insurance
coverage based upon risk management determinations; (vi) provide the Board of
Directors with updates related to the overall regulatory environment affecting
the Corporation and the Operating Partnership, as well as managing compliance
with such matters; (vii) consult with the Board of Directors with respect to the
corporate governance structure and appropriate policies and procedures related
thereto; (viii) oversee all reporting, record keeping, internal controls and

 

10

--------------------------------------------------------------------------------


 

similar matters in a manner to allow the Corporation and the Operating
Partnership to comply with applicable law, including the Sarbanes-Oxley Act;
(ix) manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and (x) establish technology infrastructure to assist in providing Stockholder
support and service;

 

(f) investigate, select, and, on behalf of the Corporation and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including but not limited to entering into contracts in the name of
the Corporation and the Operating Partnership with any of the foregoing;

 

(g) consult with the officers and Board of Directors of the Corporation and
assist the Board of Directors in the formulation and implementation of the
Corporation’s financial policies, and, as necessary, furnish the Board of
Directors with advice and recommendations with respect to the making of
investments consistent with the investment objectives and policies of the
Corporation and in connection with any borrowings proposed to be undertaken by
the Corporation and/or the Operating Partnership;

 

(h) subject to the provisions of Paragraphs 3(j),(q),(r),(s) and 4 hereof,
(i) locate, analyze and select potential investments, (ii) structure and
negotiate the terms and conditions of transactions pursuant to which investments
will be made; (iii) make investments on behalf of the Corporation and the
Operating Partnership in compliance with the investment objectives and policies
of the Corporation; (iv) oversee the due diligence process; (v) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, investments; and (vi) enter into leases and service
contracts for Properties and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such Properties;

 

(i) upon request, provide the Board of Directors with periodic reports regarding
prospective investments;

 

(j) make investments in and Dispositions of Assets within the discretionary
limits and authority as granted by the Board;

 

(k) negotiate on behalf of the Corporation and the Operating Partnership with
banks or lenders for loans to be made to the Corporation and the Operating
Partnership, and negotiate on behalf of the Corporation and the Operating
Partnership with investment banking firms and broker-dealers or negotiate
private sales of Shares and Securities or obtain loans for the Corporation and
the Operating Partnership, but in no event in such a way so that the Advisor
shall be acting as broker-dealer or underwriter; and provided, further, that any
fees and costs payable to third parties incurred by the Advisor in connection
with the foregoing shall be the responsibility of the Corporation or the
Operating Partnership;

 

11

--------------------------------------------------------------------------------


 

(l) obtain reports (which may but are not required to be prepared by the Advisor
or its Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Corporation and/or the Operating Partnership in
Assets;

 

(m) from time to time, or at any time reasonably requested by the Board of
Directors, make reports to the Board of Directors of its performance of services
to the Corporation and the Operating Partnership under this Agreement, including
reports with respect to potential conflicts of interest involving the Advisor or
any of its affiliates;

 

(n) provide the Corporation and the Operating Partnership with all necessary
cash management services;

 

(o) do all things necessary to assure its ability to render the services
described in this Agreement;

 

(p) deliver to or maintain on behalf of the Corporation copies of all appraisals
obtained in connection with the investments in Real Properties and all
valuations of other Assets as may be required to be obtained by the Board;

 

(q) notify and obtain the approval of the Corporation’s investment committee for
all non-affiliated transactions that have a Contract Purchase Price, Total
Project Cost or Contract Sales Price of $30 million or less before such
transactions are completed;

 

(r) notify and obtain the approval of the Board for all proposed transactions
that have a Contract Purchase Price, Total Project Cost or Contract Sales Price
of more than $30 million before such transactions are completed;

 

(s) notify and obtain the approval of a majority of the Board of Directors
(including a majority of the Independent Directors) for all affiliated
transactions before such transactions are completed; and

 

(t) effect any private placement of OP Units, tenancy-in-common, Delaware
statutory trust, or other interests in Real Properties as may be approved by the
Board.

 

Notwithstanding the foregoing, the Advisor may delegate any or all of the
foregoing duties to any Person so long as the Advisor or any Affiliate remains
responsible for the performance of the duties set forth in this Paragraph 3,
subject to the prior consent of the Corporation if all or substantially all of
such duties are delegated to a Person that is not an Affiliate.

 

4. AUTHORITY OF ADVISOR.

 

(a) Pursuant to the terms of this Agreement (including the restrictions included
in Paragraph 3, this Paragraph 4 and in Paragraph 7), and subject to the
continuing and exclusive authority of the Board of Directors over the management
of the Corporation, the Board of Directors hereby delegates to the Advisor the
authority to (1) locate, analyze and select investment opportunities, (2) manage
and supervise the offering process, (3) structure the terms and conditions of
transactions pursuant to which investments will be made, acquired or disposed of
for the Corporation and the Operating Partnership, (4) acquire and dispose of
investments in compliance with the investment objectives and policies of the
Corporation, (5) arrange for financing or refinancing for Assets, (6) enter into
leases and service contracts for Properties, (7) oversee Affiliated and
non-Affiliated property managers who perform services for the

 

12

--------------------------------------------------------------------------------


 

Corporation or the Operating Partnership, (8) oversee Affiliated and
non-Affiliated Persons with whom the Advisor contracts to perform certain of the
services required to be performed under this Agreement, (9) manage
communications with Stockholders, and (10) manage public reporting, internal
controls, accounting and other record-keeping functions and general corporate
services for the Corporation and the Operating Partnership.

 

(b) Notwithstanding the foregoing, any investment in Real Properties, including
any acquisition of Real Property by the Corporation or the Operating Partnership
(including any financing of such acquisition), will require the prior approval
of the Board, any particular Directors specified by the Board or any committee
of the Board, as the case may be.

 

(c) In connection with a proposed transaction that requires the approval of the
Independent Directors, the Advisor will deliver to the Independent Directors all
documents and other information required by them to properly evaluate the
proposed transaction.

 

The prior approval of a majority of the Board of Directors (including a majority
of the Independent Directors) will be required for each transaction to which the
Advisor or its Affiliates is a party. The Board of Directors may, at any time
upon the giving of written notice to the Advisor, modify or revoke the authority
set forth in this Paragraph 4. If and to the extent the Board so modifies or
revokes the authority contained herein, the Advisor shall henceforth submit to
the Board for prior approval such proposed transactions involving investments in
Assets as thereafter require prior approval, provided however, that such
modification or revocation shall be effective upon receipt by the Advisor and
shall not be applicable to investment transactions to which the Advisor has
committed the Corporation prior to the date of receipt by the Advisor of such
notification.

 

5. BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in the name of the Corporation, the Operating Partnership or the
Operating Partnership’s subsidiaries and may collect and deposit into any such
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Corporation, the Operating Partnership or the Operating
Partnership’s subsidiaries, under such terms and conditions as the Board of
Directors may approve, provided that no funds shall be commingled with the funds
of the Advisor; and the Advisor shall from time to time render appropriate
accountings of such collections and payments to the Board of Directors and to
the auditors of the Corporation.

 

6. RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
of Directors and by counsel, auditors and authorized agents of the Corporation,
at any time or from time to time during normal business hours. The Advisor shall
at all reasonable times have access to the books and records of the Corporation
and the Operating Partnership.

 

7. LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Corporation as a REIT, (b) subject the Corporation to regulation under the
Investment Corporation Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Corporation, its Shares or its Securities, or otherwise
not be permitted by the Charter or Bylaws of the Corporation, except if such
action shall be

 

13

--------------------------------------------------------------------------------


 

ordered by the Board of Directors, in which case the Advisor shall notify
promptly the Board of Directors of the Advisor’s judgment of the potential
impact of such action and shall refrain from taking such action until it
receives further clarification or instructions from the Board of Directors. In
such event the Advisor shall have no liability for acting in accordance with the
specific instructions of the Board of Directors so given. Notwithstanding the
foregoing, the Advisor, its members, managers, directors, officers, employees
and stockholders, and members, managers, stockholders, directors and officers of
the Advisor’s Affiliates, shall not be liable to the Corporation or to the Board
of Directors or stockholders for any act or omission by the Advisor, its
members, managers, directors, officers or employees, or stockholders, members,
managers, directors or officers of the Advisor’s Affiliates taken or omitted to
be taken in the performance of their duties under this Agreement except as
provided in Paragraph 19 of this Agreement.

 

8. RELATIONSHIP WITH DIRECTORS. Subject to Paragraph 7 of this Agreement and to
restrictions advisable with respect to the qualification of the Corporation as a
REIT, members, managers, directors, officers and employees of the Advisor or an
Affiliate of the Advisor or any corporate parents of an Affiliate, may serve as
a Director and as officers of the Corporation, except that no member, manager,
director, officer or employee of the Advisor or its Affiliates who also is a
Director or officer of the Corporation shall receive any compensation from the
Corporation for serving as a Director or officer of the Corporation other than
reasonable reimbursement for travel and related expenses incurred in attending
meetings of the Board of Directors and no such Director shall be deemed an
Independent Director for purposes of satisfying the Director independence
requirement set forth in the Charter.

 

9. FEES.

 

(a)                Advisory Fee.  As compensation for asset management services
rendered pursuant to Paragraph 3 hereof, the Corporation shall pay to the
Advisor the Fixed Component of the Advisory Fee as set forth in this Paragraph
9(a) and shall pay to the Sponsor, as the holder of the Special OP Units, the
Performance Component of the Advisory Fee described in this Paragraph 9(a).
Provided that this Agreement has not been terminated, the Performance Component
shall be paid to the Sponsor as a performance participation interest with
respect to the Special OP Units in the form of an allocation and distribution
from the Operating Partnership pursuant to the Operating Partnership Agreement.
At the election of the Sponsor, all or a portion of the Performance Component
shall be paid instead to the Advisor as a fee as set forth in this Paragraph
9(a). If the Sponsor does not elect on or before the first day of a calendar
year to have all or a portion of the Performance Component paid as a fee in cash
to the Advisor, then the Performance Component shall be paid as a distribution
on the performance participation interest to the Sponsor, as the holder of the
Special OP Units.

 

(i)                    The Fixed Component shall consist of: (A) a monthly fee
equal to one-twelfth of 0.80% of the aggregate cost (before non-cash reserves
and depreciation and amortization expenses) of each Real Property (or the
Corporation’s proportional interest therein with respect to Real Property held
in Joint Ventures or real estate entities where the Corporation owns a majority
economic interest or that the Corporation consolidates for financial reporting
purposes in accordance with GAAP); provided, that the Fixed Component with
respect to each Real Property located outside of the United States that the
Corporation owns, directly or indirectly,

 

14

--------------------------------------------------------------------------------


 

shall equal a monthly fee of one-twelfth of 1.20% of the aggregate cost (before
non-cash reserves and depreciation and amortization expenses) of each Real
Property, (B) a monthly fee equal to one-twelfth of 0.80% of the aggregate cost
or investment with respect to an acquisition of an interest in any other real
estate related entity or an origination or acquisition of any Mortgage, any
other type of debt investment or other investment, and (C) in connection with a
Disposition, a fee equal to (x) 1.0% of the Gross Market Capitalization of the
Corporation upon the occurrence of a Listing or (y) 1.0% of the Contract Sales
Price upon the occurrence of any other Disposition.

 

(ii)                 The Sponsor or the Advisor, as applicable, shall earn a
Performance Component with respect to each calendar year (or partial calendar
year) in which this Agreement is in effect in an amount equal to:

 

(A)              the lesser of (1) the amount equal to 12.5% of (a) the Annual
Total Return Amount less (b) the Loss Carryforward, and (2) the amount equal to
(x) the Annual Total Return Amount, less (y) the Loss Carryforward, less (z) the
Hurdle Amount;

 

multiplied by:

 

(B)              the weighted-average number of OP Units outstanding during the
applicable year, calculated in accordance with GAAP as applied on a consistent
basis;

 

(C)              provided, that the Performance Component shall at no time be
less than zero.

 

Except as described in the definition of Loss Carryforward in this Agreement,
any amount by which the Annual Total Return Amount falls below the Hurdle Amount
will not be carried forward to subsequent periods. If the Performance Component
is payable pursuant to this Paragraph 9(a)(ii), the Sponsor or the Advisor, as
applicable, shall be entitled to such payment or distribution, as applicable,
even in the event that the total percentage return to Unitholders over any
longer or shorter period, or the total percentage return to any particular
Unitholder over the same, longer or shorter period, has been less than the
Annual Total Return Amount used to calculate the Hurdle Amount.  The Sponsor or
the Advisor, as applicable, shall not be obligated to return any portion of any
Advisory Fee paid based on the Corporation’s or the Operating Partnership’s
subsequent performance.

 

If the Performance Component is being calculated with respect to a year in which
the Corporation completes a Liquidity Event, for purposes of determining the
Annual Total Return Amount, the change in VPU shall be deemed to equal the
difference between the Ending VPU as of the end of the prior calendar year and
the value per OP Unit determined in connection with such Liquidity Event. In
connection with a Listing, for purposes of determining the Annual Total Return
Amount, the change in VPU shall be deemed to equal the difference between the
Ending VPU as of the end of the prior calendar year and an amount equal to the
market value of the listed shares based upon the average closing price or, if
the average closing price is not available, the average of the bid and asked
prices, for the 30-day period beginning 90 days after such Listing. Upon a
Liquidity Event other than a Listing, for purposes of determining the Annual
Total Return Amount, the change in VPU shall be deemed to equal the difference
between the

 

15

--------------------------------------------------------------------------------


 

Ending VPU as of the end of the prior calendar year and an amount equal to the
consideration per Fund Interest received by holders of Fund Interests in
connection with such Liquidity Event.

 

(iii)              The Advisory Fee will accrue monthly. The Fixed Component is
payable monthly in arrears; provided that, with respect to a Disposition, the
Fixed Component is payable upon the occurrence of a Listing or other
Disposition, as described in Paragraph 9(a)(i) above.  The Performance Component
with respect to any calendar year is payable after the completion of the NAV
Calculations for December of such year.  The Fixed Component shall be payable
for each month in which this Agreement is in effect, even if the Agreement is in
effect for a partial month.  The Performance Component shall be payable for each
calendar year in which this Agreement is in effect, even if the Agreement is in
effect for a partial calendar year.  If the Advisory Fee is payable with respect
to any partial calendar month or calendar year, then the Fixed Component shall
be prorated based on the number of days elapsed during any partial calendar
month and the Performance Component shall be calculated based on the annualized
total return amount determined using the total return achieved for the period of
such partial calendar year. In the event this Agreement is terminated or its
term expires without renewal, the partial period Fixed Component and Performance
Component of the Advisory Fee shall be calculated and due and payable upon the
Termination Date. In such event, for purposes of determining the Annual Total
Return Amount, the change in VPU shall be determined based on a good faith
estimate of what the NAV Calculations would be as of the Termination Date;
provided, that, if this Agreement is terminated with respect to a Liquidity
Event, the Performance Component will be due and payable in connection with such
Liquidity Event and the Annual Total Return Amount shall be calculated as set
forth in Paragraph 9(a)(ii) above.

 

(iv)             In the event the Operating Partnership commences a liquidation
of its Assets during any calendar year, the Sponsor or the Advisor, as
applicable, shall be paid the Advisory Fee from the proceeds of the liquidation
and the Performance Component shall be calculated at the end of the liquidation
period prior to the distribution of the liquidation proceeds to the
Unitholders.  The calculation of the Performance Component for any partial year
shall be calculated consistent with the applicable provisions of Paragraphs
9(a)(ii) and 9(a)(iii) above.

 

(v)               The measurement of the change in VPU for the purpose of
calculating the Annual Total Return Amount is subject to adjustment by the Board
to account for any dividend, split, recapitalization or any other similar change
in the Operating Partnership’s capital structure or any distributions that the
Board deems to be a return of capital if such changes are not already reflected
in the Operating Partnership’s net assets.

 

(vi) The Performance Component shall not be calculated or accrued with respect
to periods prior to the date as of which the Corporation initially determines a
VPU in accordance with the Valuation Procedures. Notwithstanding the other
provisions of this Paragraph 9(a), neither the Sponsor nor the Advisor shall be
entitled to receive the Performance Component until the Corporation initially
determines a VPU in accordance with the Valuation Procedures. Once the
Corporation initially determines a VPU in accordance with the Valuation
Procedures, the Sponsor shall be entitled to receive the Performance Component,
and the Partnership shall calculate and accrue the Performance Component, for
all subsequent periods, including the

 

16

--------------------------------------------------------------------------------


 

annual period in which such initial VPU determination is made, in accordance
with and subject to the other provisions of this Paragraph 9(a).

 

(b)                The Advisor or its Affiliates may incur third-party costs in
connection with the performance of applicable services pursuant to this
Agreement, which third-party costs shall be separately reimbursed pursuant to
Paragraph 10 hereof.

 

(c)                 Fees for other Services. The Corporation may retain certain
of the Advisor’s Affiliates from time to time, for services relating to its
investments or its operations, which may include property management services,
leasing services, corporate services, statutory services, transaction support
services (including but not limited to coordinating with brokers, lawyers,
accountants and other advisors, assembling relevant information, conducting
financial and market analyses, and coordinating closing procedures),
construction and development management, and loan management and servicing, and
within one or more such categories, providing services in respect of asset
and/or investment administration, accounting, technology, tax preparation,
finance (including but not limited to budget preparation and preparation and
maintenance of corporate models), treasury, operational coordination, risk
management, insurance placement, human resources, legal and compliance,
valuation and reporting-related services, as well as services related to
mortgage servicing, group purchasing, healthcare, consulting/brokerage, capital
markets/credit origination, property, title and/or other types of insurance,
management consulting and other similar operational matters. Any fees paid to
the Advisor’s affiliates for any such services will not reduce the Advisory
Fees. Any such arrangements will be at market rates or reimbursement of costs.

 

(d)                Loans from Affiliates. The Advisor or any Affiliate thereof
may not make any loan to the Corporation or the Operating Partnership unless a
majority of the Board of Directors (including a majority of the Independent
Directors) approve the loan as being fair, competitive, and commercially
reasonable and no less favorable to the Corporation or the Operating Partnership
than comparable loans between unaffiliated parties.

 

(e)                 Exclusion of Certain Transactions. In the event the
Corporation or the Operating Partnership shall propose to enter into any
transaction with the Sponsor, the Advisor, a Director or any Affiliate thereof,
then such transaction shall be approved by a majority of the Board of Directors
(including a majority of the Independent Directors) as fair and reasonable to
the Corporation.

 

(f)                  Payment in Shares or OP Units.  The fees due under this
Paragraph 9 shall be paid in cash; provided, however, that in lieu of cash, the
Advisor may elect to receive the payment of the fees due under this Paragraph 9
in any class of Shares or OP Units.  Any such Shares or OP Units shall be valued
at the NAV per share applicable to such Shares or OP Units on the issue date. 
Such shares shall not be subject to any early redemption deduction under the
Corporation’s share redemption programs.

 

10. EXPENSES.

 

(a) In addition to the compensation paid to the Advisor pursuant to Paragraph 9
hereof and subject to the limitations set forth in this Paragraph 10 and in
Paragraph 12, the Corporation

 

17

--------------------------------------------------------------------------------


 

or the Operating Partnership shall pay directly or reimburse the Advisor or its
Affiliates for all of the expenses paid or incurred by the Advisor or its
Affiliates in connection with the services they provide to the Corporation and
the Operating Partnership pursuant to this Agreement, including, but not limited
to:

 

(i)                        Organization and Offering Expenses paid or incurred
by the Advisor or any of its Affiliates; subject to Paragraph 10(c) below and
provided that after an Offering terminates, the Advisor shall reimburse the
Corporation to the extent the sum of the Organization and Offering Expenses and
the Sales Commissions, Dealer Manager Fees and Distribution Fees with respect to
such Offering that are borne by the Corporation exceed 15.0% of the Gross
Proceeds raised in the completed Offering; the Advisor shall be responsible for
the payment of all the Corporation’s Organization and Offering Expenses in
excess of the maximum amount permitted;

 

(ii) Acquisition Expenses;

 

(iii) Disposition Expenses incurred in connection with the disposition of
Assets;

 

(iv) the actual cost of goods and services used by the Corporation and obtained
from Persons not affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of any
securities;

 

(v) interest and other costs for borrowed money, including discounts, points and
other similar fees;

 

(vi) taxes and assessments on income of the Corporation or Assets and any other
taxes otherwise imposed on the Corporation;

 

(vii) costs associated with insurance required in connection with the business
of the Corporation or by the officers and Directors;

 

(viii) expenses of managing and operating Assets owned by the Corporation,
whether payable to an Affiliate of the Corporation or a non-affiliated Person;

 

(ix) all expenses in connection with payments to the Directors and meetings of
the Directors and Stockholders;

 

(x) expenses associated with a Listing, if applicable;

 

(xi) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Corporation to the Stockholders;

 

(xii) expenses of organizing, revising, amending, converting, modifying, or
terminating the Corporation or the Charter;

 

(xiii) expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

 

(xiv) personnel (and related employment) costs and overhead (including, but not
limited to, allocated rent paid to both third parties and an affiliate of the
Advisor, equipment, utilities, insurance, travel and entertainment, and other
costs) costs incurred by the Advisor or its

 

18

--------------------------------------------------------------------------------


 

Affiliates in performing the services described in Paragraph 3 hereof,
including, but not limited to, total compensation, benefits and other overhead
of all employees involved in the performance of such services; provided,
however, that no reimbursement shall be made for costs of personnel to the
extent that such personnel perform services in transactions for which the
Advisor receives a separate fee;

 

(xv) audit, accounting and legal fees and other fees for professional services
relating to the operations of the Corporation and all such fees incurred at the
request, or on behalf of, the Independent Directors or any committee of the
Board of Directors;

 

(xvi) out-of-pocket costs for the Corporation to comply with all applicable
laws, regulations and ordinances; and

 

(xvii) all other costs incurred by the Advisor in performing its duties
hereunder.

 

(b) Expenses incurred by the Advisor or its Affiliates on behalf of the
Corporation and the Operating Partnership and payable pursuant to this Paragraph
10 shall be reimbursed no less than monthly to the Advisor. The Advisor shall
prepare a statement documenting the expenses of the Corporation and the
Operating Partnership and the calculation of the fees and commissions due under
this Agreement during each month, and shall deliver such statement to the
Corporation and the Operating Partnership within 45 days after the end of each
month.

 

(c) Notwithstanding the foregoing, the Advisor shall pay for all Organization
and Offering Expenses (other than the Sales Commissions, Dealer Manager Fees and
Distribution Fees) incurred through June 30, 2018. The Corporation shall
reimburse the Advisor for all such Organization and Offering Expenses (other
than the Sales Commissions, Dealer Manager Fees and Distribution Fees) ratably
over 60 months following June 30, 2018.  Beginning July 1, 2018, the Corporation
shall reimburse the Advisor for all Organization and Offering Expenses (other
than the Sales Commissions, Dealer Manager Fees and Distribution Fees) as and
when incurred.  Any reimbursement to the Advisor pursuant to this Paragraph
10(c) shall be subject to the limitation described in Paragraph 10(a)(i).

 

11. OTHER SERVICES. Should the Board of Directors request that the Advisor or
any director, officer or employee thereof render services for the Corporation
and the Operating Partnership other than set forth in Paragraph 3, such services
shall be separately compensated at such rates and in such amounts as are agreed
by the Advisor and the Independent Directors of the Corporation, subject to the
limitations contained in the Charter, and shall not be deemed to be services
pursuant to the terms of this Agreement.

 

12. REIMBURSEMENT TO THE ADVISOR. For any year in which the Corporation
qualifies as a REIT, the Corporation shall not reimburse the Advisor at the end
of any fiscal quarter Total Operating Expenses that, in the four consecutive
fiscal quarters then ended (the “Expense Year”) exceed (the “Excess Amount”) the
greater of 2% of Average Invested Assets or 25% of Net Income (the “2%/25%
Guidelines”) for such year. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Corporation or, at the option of the
Corporation, subtracted from the Total Operating Expenses reimbursed during the
subsequent fiscal quarter unless a majority of the Independent Directors
determine that such excess was justified based on unusual and nonrecurring
factors which they deem sufficient, then the Excess Amount may be paid and
within 60 days after the end of such Expense Year there shall be sent to

 

19

--------------------------------------------------------------------------------


 

the stockholders a written disclosure of such fact, together with an explanation
of the factors the Independent Directors considered in determining that such
excess expenses were justified. Such determination shall be reflected in the
minutes of the meetings of the Board of Directors. The Corporation will not
reimburse the Advisor or its Affiliates for services for which the Advisor or
its Affiliates are entitled to compensation in the form of a separate fee. All
figures used in the foregoing computation shall be determined in accordance with
generally accepted accounting principles applied on a consistent basis.

 

13. OTHER ACTIVITIES OF THE ADVISOR. Nothing herein contained shall prevent the
Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any member, manager, director, officer,
employee, or stockholder of the Advisor or its Affiliates to engage in or earn
fees from any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association and earn fees
for rendering such services. The Advisor may, with respect to any investment in
which the Corporation is a participant, also render advice and service to each
and every other participant therein, and earn fees for rendering such advice and
service. It is contemplated that the Corporation may enter into joint ventures
or other similar co-investment arrangements with certain Persons, and pursuant
to the agreements governing such joint ventures or arrangements, the Advisor may
be engaged (directly or indirectly) to provide advice and service to such
Persons, in which case the Advisor will earn fees for rendering such advice and
service. The parties to this Agreement hereby acknowledge that the Advisor may
provide advice and render services to Persons that will compete with the
Corporation for investments.

 

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Corporation and its obligations to or its interest in any other partnership,
corporation, limited liability company, firm, individual, trust or association.
The Advisor or its Affiliates shall promptly disclose to the Board knowledge of
such condition or circumstance. If the Advisor, its members, managers,
directors, employees or Affiliates thereof have sponsored other investment
programs with similar investment objectives which have investment funds
available at the same time as the Corporation, it shall be the duty of the
Independent Directors to ensure that the Advisor and its Affiliates follow the
method approved by the Independent Directors, by which investments are to be
allocated to the competing investment entities and to use their reasonable
efforts to ensure that such method is applied fairly to the Corporation.

 

The Advisor shall be required to use commercially reasonable efforts to present
a continuing and suitable investment program to the Corporation which is
consistent with the investment policies and objectives of the Corporation, but
neither the Advisor nor any Affiliate of the Advisor shall be obligated
generally to present any particular investment opportunity to the Corporation
even if the opportunity is of character which, if presented to the Corporation,
could be taken by the Corporation. In the event an investment opportunity is
located, the allocation procedure set forth under the caption “Conflicts of
Interest—Conflict Resolution Procedures” in any Prospectus (as such procedures
may be amended from time to time by a majority of the Board, including the
Independent Directors) shall govern the allocation of the opportunity among the
Corporation and Affiliates of the Advisor.

 

20

--------------------------------------------------------------------------------


 

14. TERM; TERMINATION OF AGREEMENT. This Agreement shall continue in force for a
period of one year from July 1, 2017, subject to an unlimited number of
successive one-year renewals upon mutual consent of the parties. It is the duty
of the Independent Directors to evaluate the performance of the Advisor annually
before renewing the Agreement, and each such renewal shall be for a term of no
more than one year.

 

15. TERMINATION BY THE PARTIES. This Agreement may be terminated (i) immediately
by the Corporation and/or the Operating Partnership for Cause (subject to any
applicable cure period), (ii) upon 60 days written notice without Cause and
without penalty by a majority of the Independent Directors of the Corporation or
by the Advisor, (iii) upon 60 days written notice with Good Reason by the
Advisor or (iv) immediately by the Corporation and/or the Operating Partnership
in connection with a merger, sale of Assets or transaction involving the
Corporation pursuant to which a majority of the Directors then in office are
replaced or removed.

 

16. ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor to
an Affiliate or Affiliates with the approval of a majority of the Board of
Directors (including a majority of the Independent Directors). The Advisor may
assign any rights to receive fees or other payments under this Agreement to any
Person without obtaining the approval of the Board of Directors. This Agreement
shall not be assigned by the Corporation or the Operating Partnership without
the consent of the Advisor, except in the case of an assignment by the
Corporation or the Operating Partnership to a corporation, limited partnership
or other organization which is a successor to all of the assets, rights and
obligations of the Corporation or the Operating Partnership, in which case such
successor organization shall be bound hereunder and by the terms of said
assignment in the same manner as the Corporation and the Operating Partnership
are bound by this Agreement.

 

17. PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

 

(a) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Corporation or the Operating Partnership within 30 days after
the effective date of such termination all unpaid reimbursements of expenses and
all earned but unpaid fees payable to the Advisor prior to termination of this
Agreement. In addition, in accordance with the provisions of Paragraph 12, the
Advisor shall be entitled to receive any Excess Amount (as defined in Paragraph
12) for which the Independent Directors determined (before or after the
Termination Date) that there was justification based on unusual and nonrecurring
factors.

 

(b) The Advisor shall promptly upon termination:

 

(i) pay over to the Corporation and the Operating Partnership all money
collected and held for the account of the Corporation and the Operating
Partnership pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;

 

(ii) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors;

 

21

--------------------------------------------------------------------------------


 

(iii) deliver to the Board of Directors all Assets and documents of the
Corporation and the Operating Partnership then in the custody of the Advisor;
and

 

(iv) cooperate with the Corporation and the Operating Partnership to provide an
orderly management transition.

 

18. INDEMNIFICATION BY THE CORPORATION AND THE OPERATING PARTNERSHIP. The
Corporation and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective members, managers,
officers, directors, partners and employees, from all liability, claims, damages
or losses arising in the performance of their duties hereunder, and related
expenses, including reasonable attorneys’ fees, subject to any limitations
imposed by the laws of the State of Maryland or the Charter. Notwithstanding the
foregoing, the Corporation and the Operating Partnership may not indemnify or
hold harmless the Advisor, its Affiliates, or any of their respective members,
managers, officers, directors, partners or employees in any manner that would be
inconsistent with the provisions of Section II.G of the NASAA REIT Guidelines.

 

19. INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless
the Corporation and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are incurred by reason of the Advisor’s bad faith, fraud, willful
misfeasance, gross misconduct, gross negligence or reckless disregard of its
duties, but the Advisor shall not be held responsible for any action of the
Board of Directors in following or declining to follow any advice or
recommendation given by the Advisor.

 

20. NOTICES. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Charter, the Bylaws, or
accepted by the party to whom it is given, and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service to the
addresses set forth herein:

 

 

 

 

To the Directors and to the Corporation:

 

Black Creek Industrial REIT IV Inc.
518 17th Street
17th Floor
Denver, CO 80202

 

 

 

To the Operating Partnership:

 

BCI IV Operating Partnership LP
518 17th Street
17th Floor
Denver, CO 80202

 

 

 

To the Advisor:

 

BCI IV Advisors LLC
518 17th Street
17th Floor
Denver, CO 80202

 

22

--------------------------------------------------------------------------------


 

Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Paragraph 20.

 

21. THIRD PARTY BENEFICIARY.  The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto, their Affiliates and their
respective successors and permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person.

 

22. MODIFICATION. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

 

23. SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

24. CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado.

 

25. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

26. INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of a
party or any third party beneficiary to exercise any right, remedy, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

 

27. GENDER. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

28. TITLES NOT TO AFFECT INTERPRETATION. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.

 

29. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

 

23

--------------------------------------------------------------------------------


 

30. INITIAL INVESTMENT. The Advisor has made a capital contribution of $200,000
to the Corporation in exchange for 20,000 Shares. The Advisor may not sell any
of such Shares while the Advisor acts in such advisory capacity to the
Corporation, provided, that such Shares may be transferred to Affiliates of the
Advisor. The restrictions included above shall not apply to any other Securities
acquired by the Advisor or its Affiliates. The Advisor shall not vote any Shares
it now owns, or hereafter acquires, in any vote for the election of Directors,
the removal of the Advisor, or any vote regarding the approval or termination of
any contract with the Advisor or any of its Affiliates.

 

[Signature page follows.]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

BLACK CREEK INDUSTRIAL REIT IV INC.

 

 

 

 

By:

/s/ Dwight L. Merriman III

 

Name:

Dwight L. Merriman III

 

Title:

Chief Executive Officer

 

 

 

 

BCI IV OPERATING PARTNERSHIP LP

 

 

 

By:  Black Creek Industrial REIT IV Inc., its Sole General Partner

 

 

 

 

By:

/s/ Dwight L. Merriman III

 

Name:

Dwight L. Merriman III

 

Title:

Chief Executive Officer

 

 

 

 

BCI IV ADVISORS LLC

 

 

 

By:  BCI IV Advisors Group LLC, its Sole Member

 

 

 

 

By:

/s/ Evan H. Zucker

 

Name:

Evan H. Zucker

 

Title:

Manager

 

--------------------------------------------------------------------------------